March 1, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 RE: The Dreyfus/Laurel Funds, Inc. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Opportunistic Fixed Income Fund File No: 811-5202; 33-16338 Dear Sir/Madam, Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses of each of the above-referenced Funds and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 126 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 27, 2012. Please address any comments or questions to the attention of the undersigned at (212) 922-6906. Sincerely, /s/ Liliana Holguin Liliana Holguin, Legal Assistant
